Action by Dominic Landi to recover damages for personal injuries sustained when he fell through the open and unguarded doorway of an elevator shaft in a building owned by appealing defendant, and by Angelo Landi, his father, to recover for expenses and loss of services. Judgment in favor of Domirnc Landi and order denying motion to set aside the verdict as to Mm unanimously affirmed, with costs. Judgment in favor of Angelo Landi and order denying motion to set aside the verdict as to him reversed on the facts and a new trial granted as to the issue of damages as to him, costs to appellant to abide the event, unless within ten days from the entry of the order herein said respondent stipulate to reduce the verdict as to him to the sum of $2,000, in wMch event the judgment as so modified is unanimously affirmed, with costs. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.